101 F.3d 682
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Bandele J. TALIB, Plaintiff-Appellant,v.TRANSPORT WORKERS UNION OF AMERICA, AFL-CIO, LOCAL 100,Defendant-Appellee.
No. 95-9085.
United States Court of Appeals, Second Circuit.
April 23, 1996.

1
Appearing for Appellant:  Bandele J. Talib, pro se, Bronx, N.Y.


2
Appearing for Appellee:  Edward J. Groarke, Colleran, O'Hara & Mills, Garden City, N.Y.


3
S.D.N.Y.


4
AFFIRMED.


5
Present KEARSE, ALTIMARI, Circuit Judges, and JOHNSON, District Judge*.

SUMMARY ORDER

6
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by plaintiff pro se and by counsel for defendant.


7
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Kaplan's Order dated September 19, 1995.



*
 Honorable Sterling Johnson, Jr., of the United States District Court for the Eastern District of New York, sitting by designation